DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed.
Claims 1,8,16: Prior art of record does not teach comparing the digitized file to determine whether the biometric information in the digitized file matches a stored biometric information associated with the user account; upon determining that the biometric information matches the stored biometric information, generating an authenticated token to be transmitted to the third party server that authenticates the user and prompting the remote client device to transmit the authenticated token to the third party server to authenticate the user for the current transaction and at least one future transaction with the third party server.  
Therefore, the pending claims are allowed as the prior art of record does not anticipate each and every limitation recited in the claims; nor would it have been obvious to one of ordinary skill in the art to modify the prior art to include all of the deficient features, as set forth in the allowed claims. 
Claims 2-7, 9-15, and 17-20 are each dependent from one of claims 1, 12, or 22, and are therefore allowed under the same rationale.  
USPTO Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857.  The examiner can normally be reached on Mon-Fri: 7:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOSUK SONG/Primary Examiner, Art Unit 2435